Citation Nr: 0937416	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
anxiety reaction with gastrointestinal features, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a compensable disability rating for 
amebiasis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2009).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the Veteran's symptoms of anxiety have been mild to 
moderate in degree (with a GAF score of 65), and this 
disability has not resulted in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

2.  The Veteran's amebiasis has been evaluated as 
asymptomatic and has not been linked to any of his current 
gastrointestinal symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for chronic anxiety reaction with gastrointestinal 
features have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2009).

2.  The criteria for a compensable disability rating for 
amebiasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.114, Diagnostic Code 7321 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in an August 2006 letter issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claims for increased ratings, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  This letter advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity, and 
additional disablement caused by his disabilities.  This 
letter also notified the Veteran of how VA determines 
disability ratings and effective dates.  A May 2008 letter, 
issued in conjunction with the claims for increased ratings 
for his anxiety disorder and amebiasis, informed the Veteran 
of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
symptoms have on his employment, and provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  See 
Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 WL 2835434 
(Fed. Cir., Sep. 4, 2009) (VCAA notice in a claim for 
increase need not be veteran specific and need not include 
reference to impact on daily life).  The case was 
readjudicated in March 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA treatment records and examination 
reports, a statement from the director of the Veteran's 
retirement home, and hearing testimony.  The Board notes that 
attempts to obtain records relevant to the Veteran from the 
Social Security Administration (SSA) proved to be 
unsuccessful in November 2007, when SSA notified VA that such 
records had been destroyed.  In a December 2007 letter, the 
RO notified the Veteran of this situation and informed him 
that further efforts to obtain these records would be futile.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing 
and responding to notices.  Moreover, he described his 
symptomatology and its impact on his functioning to VA 
examiners.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Chronic Anxiety Reaction with Gastrointestinal Features

Service connection for the Veteran's chronic anxiety reaction 
with gastrointestinal features has been in effect since 
February 1945.  It has been evaluated as 30 percent disabling 
since June 1967.  The Veteran filed his current increased 
rating claim in June 2006.  In the December 2006 rating 
decision on appeal, the RO continued the 30 percent rating 
for chronic anxiety reaction with gastrointestinal features 
under 38 C.F.R. § 4.130, Diagnostic Code 9400.

Under Diagnostic Code 9400, which is governed by a General 
Rating Formula for Mental Disorders, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and/or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2009).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) 
score, which is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF 
score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  While the Rating Schedule does indicate that 
the rating agency must be familiar with the DSM-IV, it does 
not assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130 (2009).

Turning to the evidence, the Veteran underwent a VA 
psychiatric examination in September 2006.  On that occasion, 
he reported symptoms such as anxiety over his stomach 
problems, getting upset easily, inability to relax, 
"uptight" feelings, worrying about living, more frequent 
thoughts of his wife (who passed away three years prior after 
56 years of marriage), sadness since living alone in a 
retirement home, irritability, and sleep disruption 
(described as waking up "on the hour").  It was noted that 
his symptoms were chronic and mild, with a duration of many 
years, and were exacerbated by grief issues and his 
transition into a retirement home.  While talking with the 
examiner, he manifested an anxious mood and mildly impaired 
recent memory, and he needed to be redirected in his thought 
process, as he was verbose and had his own agenda.

However, it was noted at this September 2006 examination that 
the Veteran was not currently undergoing any treatment for a 
mental disorder.  In addition, he did not have any of the 
following: delusions, inappropriate behavior, obsessive or 
ritualistic behavior, panic attacks, homicidal or suicidal 
thoughts, or episodes of violence.  A mental status 
evaluation reflected that he was clean, neatly groomed, 
cooperative, and friendly, with spontaneous speech, 
appropriate affect, intact attention, unremarkable thought 
content, intact judgment and insight, good impulse control, 
and normal remote and immediate memory.  Despite his 
irritability, he reported being able to socialize with others 
and stated that he played the organ at his retirement home.  
It was noted that he was able to maintain minimum personal 
hygiene, and that his problems with some activities of daily 
living were related to advanced age and mobility problems and 
not to anxiety.  He was also able to pay bills and manage 
financial affairs on his own.  It was noted that the Veteran 
had retired from his job with the Police Department in 
Massachusetts in 1984 due to eligibility by age or duration 
of work, and that he was not currently employed.

The September 2006 examiner diagnosed the Veteran with 
anxiety disorder not otherwise specified, and assigned a GAF 
score of 65.  The examiner concluded that the Veteran did not 
have total occupational and social impairment due to his 
mental disorder, nor did the Veteran's symptoms of mental 
disorder result in deficiencies in areas such as judgment, 
thinking, family relations, work, mood, or school.  Instead, 
the examiner determined that the Veteran had reduced 
reliability and productivity due to his mental disorder 
symptoms, based on the Veteran saying that he might withdraw 
from others if he felt nauseous and anxious, and because his 
sleep disruption might contribute to fatigue and reduced 
productivity.

VA treatment records dated from December 2006 through August 
2007 are negative with regard to any treatment for a mental 
disability.  However, it is evident from these records that 
the Veteran has a relationship with his daughter, as it was 
noted that they visited each other during this time.  In 
March 2007, a PTSD screen and a depression screen both 
yielded negative results.
The Veteran underwent another VA psychiatric examination in 
March 2008.  On that occasion, he reported symptoms such as 
having a nervous stomach that got very upset when something 
went wrong in his life, feeling irritated (though on an 
infrequent basis), experiencing depression (though on an 
infrequent basis), and having sleep impairment (sleeping only 
four to five hours per night, but noting that his energy was 
"not too bad").  While talking with the examiner, he 
manifested an irritable mood, mildly impaired recent memory, 
and only partial insight into the fact that he had a problem.  

However, it was noted at this March 2008 examination that the 
Veteran was 
not currently undergoing any treatment for a mental disorder.  
In addition, he 
did not have any of the following: anhedonia, mania, 
delusions, hallucinations, inappropriate behavior, obsessive 
or ritualistic behavior, panic attacks, homicidal or suicidal 
thoughts, or episodes of violence.  A mental status 
evaluation reflected that he was clean, neatly groomed, and 
appropriately dressed, with unremarkable psychomotor 
activity, unremarkable speech (as it was spontaneous, clear, 
and coherent), normal affect, intact attention, intact 
orientation, unremarkable thought process and content, intact 
judgment, fair impulse control, and normal remote and 
immediate memory.  The Veteran stated that he could relax 
reasonably well at his age.  He denied worrying often, aside 
from concern about the state of the country.  He could not 
recall his most recent episode of depression.  It was noted 
that his wife of 56 years had passed away in 2003, and the 
Veteran described their marriage in very positive terms.  He 
reported having close attachments with his two adult children 
and that he had twelve friends.  It was noted that he had 
problems with activities of daily living, but not due to his 
symptoms of mental disorder.  He was able to pay bills and 
manage financial affairs on his own.  It was noted that the 
Veteran had retired from his job with the Police Department 
in Massachusetts in 1984 due to eligibility by age or 
duration of work, and that he was not currently employed.  It 
was also noted that he was still living in the same 
retirement home.

The March 2008 examiner diagnosed the Veteran with anxiety 
disorder not otherwise specified, and assigned a GAF score of 
65.  The examiner concluded that the Veteran did not have 
total occupational and social impairment due to his mental 
disorder, nor did the Veteran's symptoms of mental disorder 
result in deficiencies in areas such as judgment, thinking, 
family relations, work, mood, or school.  Furthermore, the 
examiner concluded that the Veteran did not have reduced 
reliability and productivity due to his mental disorder 
symptoms, nor did he have occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks.  Instead, the examiner determined that 
the Veteran's symptoms of mental disorder were transient or 
mild and served to decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, based on his intermittent irritability and anxiety 
that could result in detachment and mild disagreements.

At his August 2009 hearing, the Veteran testified that he had 
"good moments" and felt pacified a lot of times just by 
playing the organ at his retirement home.  He stated that he 
had trouble expressing his emotions only on occasion.  He 
also reported that he got uptight very easily and that he 
sometimes had trouble finding the right words when speaking.  
He described his mood swings as "moderated" and stated that 
sometimes he had trouble with focusing on tasks.  Notably, 
the Veteran stated that he had a social life at his 
retirement home and that he was participating in the Honor 
Flight program for World War II veterans.  When asked if he 
had ever withdrawn early from social functions, he responded 
that he had done so, but he described his lack of wanting to 
participate as due to disagreements with procedure.  He 
declared that he got along fine with 99 percent of the people 
that he associated with.  The Veteran testified that his 
anxiety was more likely to manifest physically (as stomach 
problems) rather than socially (as in relationships with 
others).

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's chronic anxiety reaction with gastrointestinal 
features is appropriately evaluated as 30 percent disabling.  
The competent medical evidence of record demonstrates that 
the Veteran's symptoms of anxiety have been mild to moderate 
in degree, and that his disability has not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2009).

The Veteran's GAF score in September 2006 and March 2008 was 
65.  Such a score reflects mild symptomatology that has been 
adequately addressed by the 30 percent evaluation already 
assigned under Diagnostic Code 9400.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2009).

In summary, the Board concludes that the Veteran's chronic 
anxiety reaction with gastrointestinal features has been 
adequately addressed by the 30 percent evaluation already 
assigned under Diagnostic Code 9400.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2009).  Therefore, the Board finds that 
the preponderance of the evidence is against the claim for a 
disability rating in excess of 30 percent for that disability 
at any point during the period of the current claim.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Amebiasis

The Veteran contends that he is entitled to a compensable 
disability rating for amebiasis.  In a February 1945 rating 
decision, the RO granted service connection for amebiasis and 
assigned a 10 percent rating, effective February 4, 1945.  In 
a January 1946 rating decision, the RO reduced the rating for 
amebiasis to 0 percent, effective March 4, 1946.  The Veteran 
filed his current increased rating claim in June 2006.  In 
the December 2006 rating decision on appeal, the RO continued 
the 0 percent rating for amebiasis under 38 C.F.R. § 4.114, 
Diagnostic Code 7321.

Under Diagnostic Code 7321, a 0 percent rating is warranted 
for amebiasis 
that is asymptomatic.  A 10 percent rating is warranted for 
amebiasis with mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, and chronic 
constipation interrupted by diarrhea.  38 C.F.R. § 4.114, 
Diagnostic Code 7321 (2009).

Turning to the evidence, the Veteran underwent a VA 
gastrointestinal examination in September 2006.  On that 
occasion, it was noted that he was not currently 
being treated for amebiasis.  His past medical history was 
noted to include gastroesophageal reflux disease (GERD) and 
colon cancer (status post hemicolectomy).  The Veteran 
reported nausea and vomiting caused by certain foods or 
beverages.  He also reported constipation and moderate 
diarrhea with varied frequency.  He additionally complained 
of a constant dull ache in his left lower abdominal quadrant 
with occasional spasms.  It was noted that he had had no 
episodes of abdominal colic, nausea, vomiting, or abdominal 
distension consistent with partial bowel obstruction.  
Physical examination revealed tenderness in all quadrants of 
his abdomen and no abdominal masses.  His liver on palpation 
was normal.  The examiner noted that the Veteran's subjective 
complaints appeared to be out of proportion to the objective 
findings on examination.  X-rays of the Veteran's abdomen 
revealed no abnormalities.  A CT scan of his pelvis revealed 
diverticula in the rectosigmoid.

The September 2006 examiner determined that there were no 
objective findings of active amebiasis and no objective 
findings of residuals from prior treated amebiasis.  The 
examiner went on to diagnose the Veteran with GERD associated 
with a small hiatal hernia, as well as residuals of a right 
hemicolectomy for colon cancer.  Both of these diagnoses were 
noted to not be service-connected.

VA treatment records dated from December 2006 through August 
2007 documented the Veteran's ongoing complaints of chronic 
right lower abdominal pain.  In January 2007, the Veteran 
denied any nausea, vomiting, or decreased appetite.  Later in 
January 2007, the Veteran reported that his bowel movements 
had been normal and regular, with no constipation or blood in 
the stool.  It was also noted in January 2007 that he had 
previously been diagnosed with diverticulitis.  In June 2007, 
it was noted that he had been treated for constipation by his 
primary care physician and that he had no further complaints.

The Veteran underwent another VA gastrointestinal examination 
in March 2008.  On that occasion, a review of the Veteran's 
pertinent medical history noted his past diagnoses of 
duodenal ulcer, hiatal hernia, GERD, colon cancer (status 
post hemicolectomy), and diverticulitis of the remaining 
colon.  It was noted that the Veteran's right lower quadrant 
pain had been an ongoing problem for many years, and that he 
had previously declined a CT scan of his abdomen, thinking 
that this condition was not likely to be treatable.  At 
present, the Veteran reported nausea and vomiting, though 
these were not reported as symptoms in his recent VA 
treatment records.  He stated that he did not have diarrhea.  
He also reported continuous abdominal pain, described not as 
cramping but more as a burning sensation.  Such pain was 
noted to be sometimes worse in the epigastric region, the 
left upper quadrant, and left lower quadrant.  It was noted 
that the Veteran was retired, so therefore his bowel 
condition did not prevent or affect an occupation.  The 
Veteran did not report any interference with activities of 
daily living due to 
his burning abdominal pain.  Upon examination, attempted 
palpation revealed voluntary resistance and no abdominal 
masses.  Liver enzymes were shown to be normal.

The March 2008 examiner diagnosed the Veteran with status 
post successful treatment for amebiasis and abdominal pain of 
unknown etiology.  The examiner also diagnosed the Veteran 
with status post appendectomy, status post right 
hemicolectomy, and GERD.

An August 2009 letter from a VA physician reiterated the 
Veteran's contentions of having had chronic abdominal pain 
since the service when he was infected with amebiasis.  This 
VA physician also stated that the Veteran had been diagnosed 
through VA treatment with colon cancer, colon polyps, 
diverticulosis, colitis with C. difficile, and GERD.

An August 2009 letter from the director of the Veteran's 
retirement home stated that, upon the Veteran's arrival at 
the home on March 1, 2006, he had reported stomach problems, 
dysentery, and other related medical problems.  The director 
also noted that the Veteran has continued to complain of 
daily abdominal pain and discomfort, and that he was not 
always able to eat various foods due to his gastrointestinal 
problems.

At his August 2009 hearing, the Veteran testified that he has 
only been able to eat bland foods since being infected with 
amebiasis in service.  He reported that he had a continuous 
burning sensation in his stomach which became worse when he 
felt nervous.  He asserted that his anxiety manifested as 
stomach problems, but also expressed his belief that his 
current gastrointestinal problems were related to amebiasis.  
He acknowledged having a past medical history of colon 
cancer, several types of hernias, and ulcers.

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's amebiasis is adequately evaluated as 0 percent 
disabling, as the evidence shows that it is asymptomatic.  In 
this regard, the objective medical evidence of record does 
not show that any of the Veteran's current gastrointestinal 
symptoms are related to his amebiasis.  Significantly, the 
September 2006 VA examiner determined that there were no 
objective findings of active amebiasis and no objective 
findings of residuals from prior treated amebiasis, and the 
March 2008 VA examiner diagnosed the Veteran with status post 
successful treatment for amebiasis and determined that his 
abdominal pain was of unknown etiology.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his amebiasis.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable disability rating for amebiasis 
at any point during the period of the current claim.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



Extraschedular Consideration

The Board has considered whether either of the disabilities 
decided herein presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation for each 
disability is, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for chronic anxiety reaction with gastrointestinal features 
is denied.

Entitlement to a compensable disability rating for amebiasis 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


